                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 2540                                                 Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620



                                                              July 8, 2021

VIA ECF                                                                                              ϳͬ14ͬϮϬϮϭ
Honorable Stewart D. Aaron
United States Magistrate Judge
United States District Court
Southern District of New York                 DŽƚŝŽŶ'ZEd, nunc pro tunc͘^KKZZ͘
500 Pearl Street                              ĂƚĞĚ͗:ƵůǇ14͕ϮϬϮϭ
New York, New York 10007

                 Re:      Rendon, et al v. Continental Hosts, Ltd., et al
                          Docket No.: 19-cv-02482 (PGG) (SDA)

Your Honor:

        Our office represents Plaintiffs in the above-referenced matter. We write, with the consent
of defense counsel for Defendant Homestyle Hospitality LLC, to respectfully request a two-week
extension of the deadline to submit Plaintiffs’ opposition to Defendant’s motion for summary
judgment, which is currently due on Monday, July 12, 2021, and a corresponding two-week
extension for Defendants to submit their reply. This is the first request of its kind. The reason for
the request is that the attorney of record for Plaintiffs in the above-referenced matter is currently
out of the office.

       The undersigned conferred with defense counsel and respectfully submits the following
proposed deadlines:

        Plaintiffs’ opposition papers, which are currently due on July 12, 2021, shall be extended
        to July 26, 2021; and

        Defendant’s reply papers, which are currently due on August 6, 2021, shall be extended to
        August 20, 2021.

        Plaintiffs thank the Court for its time and consideration of this matter.


                                                              Respectfully Submitted,

                                                              _______/s/_________________
                                                                     William K. Oates
                                                              Michael Faillace & Associates, P.C.
                                                              Attorneys for Plaintiffs


cc: Counsel for Defendants (via ECF)
                          Certified as a minority-owned business in the State of New York
Page 2
